Citation Nr: 1734885	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-22 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

2. Increased rating of the left wrist (previously rated as arthralgia, left wrist; status post fracture of scaphoid), currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Douglas Friedman, Attorney


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel




INTRODUCTION

The Veteran served in the U.S. Army Reserves on a period of active duty for training (ACDUTRA) from February 6, 2000 to February 26, 2000.  Veteran has additional active duty for training and inactive duty training service in the United States Army Reserves.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision and a July 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama. 

The Veteran previously requested a hearing in May 2009 substantive appeal, but the Veteran withdrew that hearing request in September 2016.

In correspondence in July 2017, the Veteran's representative raised the issue of a total rating based on individual unemployability (TDIU) based on all service-connected disabilities including those on appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Although the Board has jurisdiction over a TDIU based on the pending claim for an increased rating, the Board does not have jurisdiction over a TDIU based on all service-connected disabilities, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was injured during active duty for training in February 2000, and she contends that this caused her current bilateral CTS.  

The Veteran had a VA examination in November 2008 regarding her bilateral CTS.  The examiner found bilateral CTS with an onset in 2005.  The examiner noted a history of "gradual onset of bilateral wrist aching but then she started to have numnbess [sic] and tingling to the both hands.  She attributes this to her injury in 2000."  The examiner stated that there is no documentation of the carpal tunnel occurring during service and that there is a significant period between service and the onset of the carpal tunnel symptoms.  The examiner found that "[h]er occupation since the service is more likely than not the etiology for her carpal tunnel symptoms based on her history."  

However, of record are private medical records, dated January 1998 and March 1998 reporting CTS.  The first record has an impression of carpal tunnel syndrome and the latter record noted that the Veteran reported right hand pain and a notation that the Veteran "was seen at SMH ER on 3-9-98 and given the diagnosis of tendonitis associated with CTS on the right hand."  The 2008 VA examiner did not address these documents, nor, if CTS of the right hand existed, was it aggravated by service.  As a result, a remand is necessary for consideration of these document and whether preexisting CTS was worsened by ACDUTRA.

The Veteran also submitted a June 2016 opinion from her attending physician who noted that he had treated the Veteran while on active duty at the time of the 2000 injury and later as a private physician.  He found that the need for a carpal tunnel release procedure that he performed in 2009 was caused by scar tissue arising from the wrist fractures in 2000.  This physician did not discuss the treatment in 1998 for right wrist pain and CTS.  

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the pendency of the appeal and following the most recent VA examination, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions and, where possible, on the opposite joint.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and pertinent VA treatment records since August 2013 and associate any records received with the electronic claims file.

2. Schedule the Veteran for a VA examination for bilateral carpal tunnel syndrome.  Request that the examiner consider the history including the 2008 VA examination,  June 2016 private opinion, and VA and private outpatient treatment records, evaluate the disorder, and  provide an opinion whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral disability is caused or aggravated by service.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) whether carpal tunnel syndrome of either hand preexisted an injury in February 2000.  If found to preexist service, the examiner should consider whether the CTS was aggravated by service.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition above a pre-aggravation baseline level of disability, comparing it to the current level of disability, and showing that the secondary condition was not due to the natural progression or natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.

3. Schedule the Veteran for a VA examination for her left wrist.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Please emphasize to the VA examiner that weight-bearing, and nonweight-bearing, passive and active range of motion testing must be performed for the Veteran's left wrist and the opposite joint.

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.  If flare-ups are noted, the examiner should likewise note any additional functional limitation.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4. Undertake any additional development necessary and readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


